                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  UNITED STATES OF AMERICA,                         )
                                                    )
                         Plaintiff,                 )
                                                    )
  v.                                                )             No. 3:19-CR-220-TAV-DCP-3
                                                    )
  LAMARCUS ANDERSON,                                )
                                                    )
                         Defendant.                 )

                                  MEMORANDUM AND ORDER

         All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

  § 636(b) for disposition or report and recommendation regarding disposition by the District Court

  as may be appropriate. Now before the Court is Defendant’s pro se Motion for New Counsel [Doc.

  281] and defense counsel’s Motion to Withdraw as Attorney of Record [Doc. 290].

         The parties appeared before the Court via videoconference for a motion hearing on January

  11, 2021. Assistant United States Attorney Cynthia Davidson represented the Government. 1

  Attorney Donny Young appeared on behalf of Defendant, who was also present. CJA Panel

  Attorney Corey Shipley was also present.

         In his pro se Motion for New Counsel [Doc. 281], Defendant outlines his concerns

  regarding Attorney Young’s representation, including an alleged lack of communication and

  response from Attorney Young. In his Motion to Withdraw [Doc. 290], Attorney Young states

  that he has made efforts to address Defendant’s concerns, including discussing the applicable

  COVID-19 protocols with Defendant and his family, but feels that the attorney-client relationship

  is irretrievably broken.



         1
             AUSA Davidson participated telephonically.


Case 3:19-cr-00220-TAV-DCP Document 300 Filed 01/13/21 Page 1 of 3 PageID #: 1287
         During the January 11 video conference, the Court conducted a sealed, ex parte hearing in

  order to learn the nature and extent of the problems with the attorney-client relationship. Attorney

  Young and Defendant explained in more detail the basis of their motions, and the Court questioned

  Defendant regarding his request for new counsel.

         Based upon the representations of Attorney Young and Defendant during the hearing, the

  Court finds that the trust necessary for the attorney-client relationship is irretrievably broken and

  the ability to communicate is significantly eroded. Accordingly, the Court finds that good cause

  exists to grant the request for substitution of counsel. See Wilson v. Mintzes, 761 F.2d 275, 280

  (6th Cir. 1985) (holding that a defendant seeking to substitute counsel must show good cause).

         Therefore, Defendant’s pro se Motion for New Counsel [Doc. 281] and defense counsel’s

  Motion to Withdraw as Attorney of Record [Doc. 290] are GRANTED, and Attorney Young is

  RELIEVED as counsel of record for Defendant. However, Defendant is INSTRUCTED that he

  is not allowed to file pro se motions on his own behalf while represented by counsel. At the end

  of the hearing, Attorney Shipley agreed to accept representation of the Defendant if the present

  motion was granted. The Court therefore and hereby SUBSTITUTES and APPOINTS Attorney

  Shipley under the Criminal Justice Act, 18 U.S.C. § 3006A, as counsel of record for Defendant.

  Attorney Young is DIRECTED to turn over all discovery and the Defendant’s file to Attorney

  Shipley.

         Accordingly, it is ORDERED:

                 (1) Defendant’s pro se Motion for New Counsel [Doc. 281] and
                 defense counsel’s Motion to Withdraw as Attorney of Record [Doc.
                 290] are GRANTED;

                 (2) Attorney Young is RELIEVED of further representation of
                 Defendant and is DIRECTED to provide new defense counsel with
                 the discovery and information from Defendant’s file as soon as
                 possible; and

                                                   2

Case 3:19-cr-00220-TAV-DCP Document 300 Filed 01/13/21 Page 2 of 3 PageID #: 1288
              (3) Attorney Corey Shipley is SUBSTITUTED and APPOINTED
              as counsel of record for the Defendant pursuant to the CJA.

        IT IS SO ORDERED

                                        ENTER:


                                        Debra C. Poplin
                                        United States Magistrate Judge




                                           3

Case 3:19-cr-00220-TAV-DCP Document 300 Filed 01/13/21 Page 3 of 3 PageID #: 1289
